204 F.2d 376
Martin P. DURKIN, Secretary of Labor, Plaintiff-Appellee,v.Samuel H. AIBEL and Harryette L. Aibel, copartners, doingbusiness under the firm name and style of FrenchTextile Company, Defendants-allellants.
No. 160, Docket 22565.
United States Court of Appeals Second Circuit.
Argued April 7, 1953.Decided April 22, 1953.

Silver & Bernstein, New York City, George H. Kaplan, New York City, of counsel, for appellants.
William S. Tyson, Sol., Bessie Margolin, Asst. Sol., William A. Lowe and David F. Babson, Jr., Attorneys, U.S. Department of Labor, Washington, D.C., and John A. Hughes, Regional Attorney, New York City, for appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the opinion below, Tobin v. Aibel, 112 F.Supp. 156.